DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims have overcome the previous 112(b) rejections.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/22/2022, the following has occurred: claims 1-8, 11-15, and 18-20 have been amended; claims 9-10 and 16-17 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 06/02/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) claim rejections. Examiner withdraws these rejections.

35 U.S.C. 101 Rejections:
Applicant responded to the 35 U.S.C. 101 rejections by arguing with respect to newly amended claim limitations. Applicant’s 101 arguments are deemed moot in view of the newly amended claims.
Furthermore, Examiner would like to briefly explain that the addition of the machine learning language does not necessarily integrate the abstract idea of claims into a practical application. The addition needs to be more than a mere recitation in order to move past a general linking to a particular technological field.

35 U.S.C. 103 Rejections:
Applicant argued with respect to newly amended limitations. These arguments are deemed moot in view of newly cited art used to address these limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a system, claims 8-14 are drawn to a method, and claims 15-20 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) access health record data for a patient, 2) normalize the accessed health record data to generate a health record data set for the patient, 3) transform one or more features from the health record data set, 4) select one or more transformed features from the health record data set based at least in part on variance factors determined for the one or more transformed features, 5) generate complication risk probabilities for one or more complication risk categories based at least in part on the health record data set and the selected one or more 5features, 6) generate, using one or more models of the data analytics module, mortality risk probabilities corresponding to one or more mortality risk timepoints based at least in part on the complication risk probabilities, 7) generate, using one or more predictive models of a data analytics module, a personalized risk panel for the patient based at least in part on the complication risk probabilities and the mortality risk probabilities, and 8) providing the personalized risk panel for graphical output. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claims 8 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-7, 9-14, and 16-20 include all of the limitations of claims 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 2, 9, and 16 add the additional steps of “removing one or more outliers from the health record data”, “replacing one or more missing variables of the health record data with replacement data”, and “15normalizing the health record data to generate a health record data set for the patient” and claims 4, 11, and 18 add the additional steps of “generating the complication risk probabilities for the one or more complication risk categories using a generalized additive model (GAM) with logistic link function” and “defining the one more complication risk categories based at least in part on the GAM”. Additionally, the limitations of depending claims 3, 5-7, 10, 12-14, 17, and 19-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-7, 9-14, and 16-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an apparatus, 2) a surgery risk analytics system comprising at least a processor and a memory, 3) a data transformer module, and 4) one or more trained machine learning classifier models to perform the claimed steps.
The 1) apparatus and 2) surgery risk analytics system in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0009] and [0064]).
The 3) data transformer module generally links the abstract idea to a particular environment or field of use (such as software, see MPEP 2106.05(h)).
The 4) one or more trained machine learning classifier models generally links the abstract idea to a particular environment or field of use (such as machine learning, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an apparatus, 2) a surgery risk analytics system comprising at least a processor and a memory, 3) a data transformer module, and 4) one or more trained machine learning classifier models to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component or a general linking to a particular technological environment that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates a risk panel utilizing 1) an apparatus and 2) a surgery risk analytics system, thus the apparatus and platform are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 3) data transformer module generally links the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a data transformer module, because limiting application of the abstract idea to a module is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Lastly, the 4) one or more trained machine learning classifier models generally links the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea to trained machine learning classifier models, because limiting application to machine learning is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,515,777 to Rajasenan in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2019/0028367 to Tippenhauer et al. and further in view of U.S. 2005/0182655 to Merzlak et al.
As per claim 1, Rajasenan teaches a surgery risk analytics system for surgical risk evaluation based at least in part on a surgery risk analytics platform service, (see: column 2, lines 9-11 where there is a health provisioning engine 102) the surgery risk analytics system comprising at least a processor and a memory having computer coded instructions therein (see: column 21, lines 48-60 where there is a processor and memory) that, when executed by the processor, cause the surgery risk analytics system to:
--access health record data for a patient; (see: column 6, lines 2-4 where input is accepted from patient intake database. Also see: column 9, lines 5-9 where a patient record is sent to the provisioning engine 102 before a prediction is made)
--generate, using one or more trained machine learning classifier models of the data analytics module, mortality risk probabilities corresponding to one or more mortality risk timepoints based at least in part on the complication risk probabilities; (see: column 16, lines 45-62 where there are mortality risk probabilities being generated corresponding to timepoints (timing of mortality rates illustrated by the dots) based in part on the complication risk probabilities (the complications are on the perimeter of the risk radar 1000. The timepoint dots are aligned on the lines emanated radially from the center point where the lines correspond to the complication risk probabilities). Also see: column 8, lines 57-67 and column 11, lines 9-12 where diagnoses are predicted and the predictions are done using predictive models)
--generate a personalized risk panel for the patient (see: FIG. 10 and column 16, lines 10-14 where a mortality risk radar is being created) based at least in part on the complication risk probabilities and the mortality risk probabilities; (see: FIG. 10 and column 16, lines 15-22 where the most probable complication risks based on a patient typically seen by the healthcare provider are displayed on the perimeter of the risk radar. Also see: column 16, lines 23-34 where there is a mortality rate associated with each diagnosis) and
--provide the personalized risk panel for graphical output (see: FIG. 10 where there is a graphical output of the displayed information of FIG. 10 which includes the personalized risk panel (1000)).
Rajasenan may not further, specifically teach:
1) --normalize, using a data transformer module, the accessed health record data to generate a health record data set for the patient;
2) --transform, using the data transformer module, one or more features from the health record data set;
3) --select, using the data transformer module, one or more transformed features from the health record data set;
4) --select features based at least in part on variance factors determined for the one or more transformed features; and
5) --generate, using one or more predictive models of a data analytics module, complication risk probabilities for one or more complication risk categories based at least in part on the health record data set and the selected one or more features.

Patterson et al. teaches:
1) --normalize, using a data transformer module, the accessed health record data to generate a health record data set for the patient; (see: paragraph [0004] where data is normalized to form normalized data)
2) --transform, using the data transformer module, one or more features from the health record data set; (see: paragraph [0004] where normalized data is recoded to a different format) and
3) --select, using the data transformer module, one or more transformed features from the health record data set (see: 76 of FIG. 4 and paragraph [0040] where there is feature extraction transform element which ).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) normalize, using a data transformer module, the accessed health record data to generate a health record data set for the patient, 2) transform, using the data transformer module, one or more features from the health record data set, and 3) select, using the data transformer module, one or more transformed features from the health record data set as taught by Patterson et al. in the system as taught by Rajasenan with the motivation(s) of performing analytics upon healthcare data (see: paragraph [0004] of Patterson et al.).

Tippenhauer et al. teaches:
4) --select features based at least in part on variance factors determined for the one or more transformed features (see: paragraphs [0060] and [0090] where feature selection/pruning is carried out using a statistical analysis such as calculating a VIF to identify a set of important features to be used for efficient classification. Features are being selected here based in part on VIF determined for the features).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) selecting features based at least in part on variance factors determined for the one or more transformed features as taught by Tippenhauer et al. for the feature selection as disclosed by Rajasenan and Patterson et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Rajasenan and Patterson et al. teaches of feature selection from patient data thus one could substitute where the feature selection is now done using variance factors to obtain predictable results of selecting features and determining probabilities. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Merzlak et al. teaches:
5) --generate, using one or more predictive models of a data analytics module, complication risk probabilities for one or more complication risk categories based at least in part on the health record data set and the selected one or more features (see: paragraph [0072] where selected variables and the associated data corresponding to those variables are entered into a predictive function which determines the probabilities of post-operative complications).
One of ordinary skill at the time of the invention was filed would have found it obvious to 5) generate, using one or more predictive models of a data analytics module, complication risk probabilities for one or more complication risk categories based at least in part on the health record data set and the selected one or more features as taught by Merzlak et al. in the system as taught by Rajasenan, Patterson et al., and Tippenhauer et al. in combination with the motivation(s) of facilitating patient data collection and processing (see: paragraph [0005] of Merzlak et al.).

As per claim 3, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the system of claim 1, see discussion of claim 1. Merzlak et al. further teaches wherein the one or more features from the health record data set are at least one of perioperative demographic, socio-economic, 5administrative, clinical, pharmacy, and laboratory variables (see: FIG. 4B and paragraph [0200] where there is demographic information).

As per claim 8, claim 8 is similar to claim 1. Thus, the Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. references are used in a similar manner as claim 1 to teach claim 8.

As per claim 10, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. Merzlak et al. further teaches wherein the one or more features from the health record data set are at least one of perioperative demographic, socio-economic, administrative, clinical, 20pharmacy, and laboratory variables (see: FIG. 4B and paragraph [0200] where there is demographic information).

As per claim 15, claim 15 is similar to claim 1. Thus, the Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. references are used in a similar manner as claim 1 to teach claim 15.

As per claim 17, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. Merzlak et al. further teaches wherein the one or more features from the health record data set are perioperative demographic, socio-economic, administrative, clinical, pharmacy, and laboratory variables (see: FIG. 4B and paragraph [0200] where there is demographic information).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,515,777 to Rajasenan in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2019/0028367 to Tippenhauer et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2012/0239375 to Laxmanan et al.
As per claim 2, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to:
--remove one or more outliers from the health record data;
--replace one or more missing variables of the health record data with replacement data; and
--normalize the health record data to generate a health record data set for the patient.

Laxmanan et al. teaches:
--wherein the computer coded instructions, (see: paragraph [0010] where there are instructions) 25when executed by the processor, further cause the data transformer module to:
--remove one or more outliers from the health record data; (see: paragraph [0007] where outliers are removed)
--replace one or more missing variables of the health record data with replacement data; (see: paragraph [0007] where missing values are handled. Also see: paragraph [0048] where missing values are filled in) and
--normalize the health record data to generate a health record data set for the patient (see: paragraph [0048] where values may be normalized).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to remove one or more outliers from the health record data, replace one or more missing variables of the health record data with replacement data, and normalize the health record data to generate a health record data set for the patient as taught by Laxmanan et al. in the system as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of using an end-to-end standardized modeling solution for creating models (see: paragraph [0005] of Laxmanan et al.).

As per claim 9, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach:
--removing one or more outliers from the health record data;
--replacing one or more missing variables of the health record data with replacement data; and
--15normalizing the health record data to generate a health record data set for the patient.

Laxmanan et al. teaches:
--removing one or more outliers from the health record data; (see: paragraph [0007] where outliers are removed)
--replacing one or more missing variables of the health record data with replacement data; (see: paragraph [0007] where missing values are handled. Also see: paragraph [0048] where missing values are filled in) and
--normalizing the health record data to generate a health record data set for the patient (see: paragraph [0048] where values may be normalized).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to remove one or more outliers from the health record data, replace one or more missing variables of the health record data with replacement data, and normalize the health record data to generate a health record data set for the patient as taught by Laxmanan et al. in the method as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of using an end-to-end standardized modeling solution for creating models (see: paragraph [0005] of Laxmanan et al.).

As per claim 16, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. The combination may not further, specifically teach:
--remove one or more outliers from the health record data;
--replace one or more missing variables of the health record data with replacement data; and
--normalize the health record data to generate a health record data set for the 10patient.

Laxmanan et al. teaches:
--remove one or more outliers from the health record data; (see: paragraph [0007] where outliers are removed)
--replace one or more missing variables of the health record data with replacement data; (see: paragraph [0007] where missing values are handled. Also see: paragraph [0048] where missing values are filled in) and
--normalize the health record data to generate a health record data set for the patient (see: paragraph [0048] where values may be normalized).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to remove one or more outliers from the health record data, replace one or more missing variables of the health record data with replacement data, and normalize the health record data to generate a health record data set for the patient as taught by Laxmanan et al. in the product as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of using an end-to-end standardized modeling solution for creating models (see: paragraph [0005] of Laxmanan et al.).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,515,777 to Rajasenan in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2019/0028367 to Tippenhauer et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1, 8, and 15, and further in view of “Generalized additive models for cancer mapping with incomplete covariates” to French et al.
As per claim 4, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to:
--generate the complication risk probabilities for the one or more complication risk 10categories using a generalized additive model (GAM) with logistic link function; and
--define the one or more complication risk categories based at least in part on the GAM.

French et al. teaches:
--wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to:
--generate the complication risk probabilities for the one or more complication risk 10categories using a generalized additive model (GAM) with logistic link function; (see: page 177, “Summary” where a logistic generalized additive model is used to model data. Further, see: the equations on pages 187-188. Risk probabilities are being calculated here) and
--define the one or more complication risk categories based at least in part on the GAM (see: “Summary” and pages 187-188 where spatial variation in disease risk is estimated. Spatial variation indicates that there are separate categories).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to: generate the complication risk probabilities for the one or more complication risk 10categories using a generalized additive model (GAM) with logistic link function and define the one or more complication risk categories based at least in part on the GAM as taught by French et al. for the step of calculating risk probabilities as disclosed by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. teaches a calculation of risk probabilities thus one could substitute wherein these probabilities are calculated using a GAM with logistic link function to obtain predictable results of obtaining risk probabilities. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 11, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach:
--using a generalized additive model (GAM) with logistic link function in generating the complication risk probabilities for the one or more complication 25risk categories; and
--defining the complication risk categories based at least in part on the GAM.

French et al. teaches:
--using a generalized additive model (GAM) with logistic link function in generating the complication risk probabilities for the one or more complication 25risk categories; (see: page 177, “Summary” where a logistic generalized additive model is used to model data. Further, see: the equations on pages 187-188. Risk probabilities are being calculated here) and
--defining the complication risk categories based at least in part on the GAM (see: “Summary” and pages 187-188 where spatial variation in disease risk is estimated. Spatial variation indicates that there are separate categories).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein using a generalized additive model (GAM) with logistic link function in generating the complication risk probabilities for the one or more complication 25risk categories and defining the complication risk categories based at least in part on the GAM as taught by French et al. for the step of calculating risk probabilities as disclosed by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. teaches a calculation of risk probabilities thus one could substitute wherein these probabilities are calculated using a GAM with logistic link function to obtain predictable results of obtaining risk probabilities. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 18, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. The combination may not further, specifically teach wherein the program code instructions, 15when executed, further cause the apparatus to:
--use a generalized additive model (GAM) with logistic link function in generating the complication risk probabilities for the one or more complication risk categories; and
--define the one or more complication risk categories based at least in part on the GAM.

French et al. teaches:
--wherein the program code instructions, 15when executed, further cause the apparatus to:
--use a generalized additive model (GAM) with logistic link function in generating the complication risk probabilities for the one or more complication risk categories; (see: page 177, “Summary” where a logistic generalized additive model is used to model data. Further, see: the equations on pages 187-188. Risk probabilities are being calculated here) and
--define the one or more complication risk categories based at least in part on the GAM (see: “Summary” and pages 187-188 where spatial variation in disease risk is estimated. Spatial variation indicates that there are separate categories).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the program code instructions, 15when executed, further cause the apparatus to use a generalized additive model (GAM) with logistic link function in generating the complication risk probabilities for the one or more complication risk categories and define the one or more complication risk categories based at least in part on the GAM as taught by French et al. for the step of calculating risk probabilities as disclosed by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. teaches a calculation of risk probabilities thus one could substitute wherein these probabilities are calculated using a GAM with logistic link function to obtain predictable results of obtaining risk probabilities. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,515,777 to Rajasenan in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2019/0028367 to Tippenhauer et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2014/0058743 to Snider et al.
As per claim 5, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the system of claim 1, see discussion of claim 1. Tippenhauer et al. further teaches wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to: apply a random forests classifier model of the one or more trained machine learning classifier models (see: paragraphs [0065] – [0066] where there is usage of random forest models).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination may not further, specifically teach apply a classifier model over the complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery.

Snider et al. teaches:
--apply a classifier model over the complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery (see: paragraph [0008] where there is a determination of a subject’s mortality risk over several time periods. Also see: paragraph [0027] where there are models used to predict risk of death).
One of ordinary skill at the time of the invention was filed would have found it obvious to apply a classifier model over the complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery as taught by Snider et al. in the system as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of enhancing a physician’s ability to make informed treatment decisions, improve patient care, and reduce overall healthcare costs (see: paragraph [0003] of Snider et al.).

As per claim 12, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. Tippenhauer et al. further teaches: applying a random forests classifier model of the one or more trained machine learning classifier models (see: paragraphs [0065] – [0066] where there is usage of random forest models).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.
Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination may not further, specifically teach applying a classifier model over the complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery.

Snider et al. teaches:
--applying a classifier model over the complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery (see: paragraph [0008] where there is a determination of a subject’s mortality risk over several time periods. Also see: paragraph [0027] where there are models used to predict risk of death).
One of ordinary skill at the time of the invention was filed would have found it obvious to apply a classifier model over the complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery as taught by Snider et al. in the method as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of enhancing a physician’s ability to make informed treatment decisions, improve patient care, and reduce overall healthcare costs (see: paragraph [0003] of Snider et al.).

As per claim 19, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. Tippenhauer et al. further teaches wherein the program code instructions, when executed, further cause the apparatus to apply a random forests classifier model of the one or more trained machine learning classifier models (see: paragraphs [0065] – [0066] where there is usage of random forest models).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.
Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination apply a classifier model over the complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery.

Snider et al. teaches:
--apply a classifier model over the complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery (see: paragraph [0008] where there is a determination of a subject’s mortality risk over several time periods. Also see: paragraph [0027] where there are models used to predict risk of death).
One of ordinary skill at the time of the invention was filed would have found it obvious to apply a classifier model over the complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery as taught by Snider et al. in the product as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of enhancing a physician’s ability to make informed treatment decisions, improve patient care, and reduce overall healthcare costs (see: paragraph [0003] of Snider et al.).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,515,777 to Rajasenan in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2019/0028367 to Tippenhauer et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1 and 8, and further in view of W.O. 2017/037581 to El-Gort.
As per claim 6, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities.

El-Gort teaches:
--wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities (see: FIG. 4 where there are a list of features contributing to the complication risk).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities as taught by El-Gort in the system as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of using relevant factors (see: page 11, lines 1-5 of El-Gort).

As per claim 13, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities.

El-Gort teaches:
--wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities (see: FIG. 4 where there are a list of features contributing to the complication risk).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities as taught by El-Gort in the method as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of using relevant factors (see: page 11, lines 1-5 of El-Gort).

As per claim 20, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. The combination may not further, specifically teach wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities.

El-Gort teaches:
--wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities (see: FIG. 4 where there are a list of features contributing to the complication risk).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the personalized risk panel comprises a list of features contributing to the complication risk probabilities as taught by El-Gort in the product as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of using relevant factors (see: page 11, lines 1-5 of El-Gort).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,515,777 to Rajasenan in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2019/0028367 to Tippenhauer et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1 and 8, and further in view of U.S. 2004/0172307 to Gruber.
As per claim 7, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein transforming, using the data transformer module, the one or more features from the health record data set comprises 20remodeling raw features based at least in part on a plurality of predefined dictionaries for use in the one or more predictive models.

Gruber teaches:
--wherein transforming, using the data transformer module, the one or more features from the health record data set comprises 20remodeling raw features based at least in part on a plurality of predefined dictionaries for use in the one or more predictive models (see: paragraph [0112] where raw data would be converted into standardized data format using a standardized vocabulary of HL7).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein transforming, using the data transformer module, the one or more features from the health record data set comprises 20remodeling raw features based at least in part on a plurality of predefined dictionaries for use in the one or more predictive models as taught by Gruber in the system as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of translating the data into a useable and standardized format (see: paragraph [0112] of Gruber).
	
As per claim 14, Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach wherein transforming the one or more features from the health record data set comprises remodeling raw features based at least in part on a plurality of predefined dictionaries for use in the one or more predictive models.

Gruber teaches:
--wherein transforming the one or more features from the health record data set comprises remodeling raw features based on a plurality of predefined dictionaries for use in one or more predictive models (see: paragraph [0112] where raw data would be converted into standardized data format using a standardized vocabulary of HL7).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein transforming the one or more features from the health record data set comprises remodeling raw features based at least in part on a plurality of predefined dictionaries for use in the one or more predictive models as taught by Gruber in the method as taught by Rajasenan, Patterson et al., Tippenhauer et al., and Merzlak et al. in combination with the motivation(s) of translating the data into a useable and standardized format (see: paragraph [0112] of Gruber).

Additional Relevant Art
Examiner would also like to cite U.S. 2017/0185727 to Harris et al., U.S. 2013/0185097 to Saria et al., and U.S. 2015/0264507 to Francombe et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626